DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The additional limitations, “the one of the plurality of reception terminals is configured to generate a field or output waves, the generated field affects a field at other reception terminals or the waves vibrate the other reception terminals[,]” are unsupported by the original disclosure. According to multiple locations in the original disclosure, the reception terminals only received signals and never generate them. As noted in [0071], which was cited as support for the amendments by the Applicant, the transmission terminals outputs waves w and the reception terminal receives and converts the waves w into a signal, which is provided to the feedback device, where the signal is processed a touch is determined. The term reception is mentioned 72 times in the original disclosure and is never associated with generating a field or output wave. 
Additionally, the output waves are created by the signal generator 20 as it vibrates the diaphragm of the transmission terminal. This is the only manner disclosed throughout the entire specification in which fields or output waves are generated. As shown in Fig. 13, and the corresponding descriptions, and explicitly disclosed in [0071], the signal generator is only connected to the transmission terminals and is not in any way connected to the reception terminals. There is no means provided in the original disclosure for the reception terminal to generate a field or output wave. Of the 32 times the terms generate, generated or generator are mentioned in the original disclosure, it is never mentioned in conjunction with a reception terminal in order to generate a field or output waves by the reception terminal.
Thus, Applicant’s amendments constitute new matter. As such, Claims 1-13 and 16-18 are rejected under 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear to the Examiner how “the one of the plurality of reception terminals is configured to generate a field or output waves, the generated field affects a field at other reception terminals or the waves vibrate the other reception terminals[,]” can function when there is no manner provided in the original disclosure in which the reception terminals may generate a field or output wave. In every instance of the specification when a reception terminal is mentioned, it is with respect to receiving a signal. Additionally, as shown in Fig. 13 and disclosed in [0071], the signal generator provides a signal to the transmission terminal to vibrate the diaphragm of the transmission terminal to generate a wave. While there is mention of the reception terminal interacting with another receptions terminal via the waves or wiring, the reception terminal is not generating a field or output waves, as currently claimed. The waves w, based on the explicit disclosure of [0071], are generated by the transmission terminals and only the transmission terminals. Thus, it is unclear how the reception terminals, which are explicitly disclosed to only receive wave signals, can also generate a field or output wave to affect other reception terminals when there is no manner or description throughout the entirety of the Applicant’s original disclosure as to how the reception terminal would generate a field or output wave because the waves are solely generated by the signal generator 20, which is only connected to the transmission terminals and not the reception terminals. 
As such, Claims 1-13 and 16-18 are rejected for being indefinite under 112(b).
Appropriate clarification is required for a thorough search and comparison with the prior art. As such, claims 1-13 and 16-18 will not be further considered with respect to the prior art because the scope of the claim language is not presented in a manner that the meaning would be reasonably definite and that it requires speculative assumptions for interpretation (see MPEP 2143.03, In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions)).
The Examiner’s rationale in not providing a prior art rejection is based at least partly on MPEP 2173.06 (II), which states in part: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
Allowable Subject Matter
Claims 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 14, the prior art of record fails to teach the entirety of the limitation wherein the transmission terminal or the reception terminal connected to the feedback device includes a diaphragm and a piezoelectric substance in contact with the diaphragm, wherein the diaphragm is able to be vibrated by the waves, and wherein the piezoelectric substance is connected to the feedback device and receives an input of a fed-back signal. With respect to Claim 15, the prior art of record fails to teach the entirety of the limitation wherein the transmission terminal or the reception terminal connected to the feedback device includes a diaphragm, a coil fixed to the diaphragm, and a magnet surrounded by the coil, wherein the diaphragm is able to be vibrated by the waves, and wherein the coil is connected to the feedback device and receives an input of a fed-back signal. 
As such, Claims 14-15 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627